Citation Nr: 1749219	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Cyrus Frelinghuysen, Esquire.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from July 1988 to August 1991, and again from December 1995 to December 31 2001; thereafter, he served in the Marine Corps from January 2002 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of this case currently resides with the Roanoke, Virginia, RO.

The Veteran testified at a hearing before the undersigned in April 2017.  A transcript of the hearing is of record.  

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case, along with a waiver of regional office review.


FINDING OF FACT

Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been shown.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

The VA's Schedule for Rating Disabilities (Schedule) sets the criteria for rating veteran's impairments.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2016).  The Schedule ratings represent a percentage of impairment in civil earning capacity resulting from a veteran's service-connected disabilities, and correspond to a diagnostic code (DC) identifying various disabilities.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. § 4.1  (2016).  

For initial service-connected claims, the Board reviews all the evidence and medical history of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While every detail need not be discussed, reasonable doubt is decided in favor of the veteran-if a there is uncertainty as to which of two ratings apply under a DC, the higher rating is applied.  38 C.F.R. § 4.3 (2016).  

Individual disabilities are assigned separate DC.  38 C.F.R. § 4.27 (2016).  When a question arises as to which of two disability evaluations applies under a particular DC, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DC.  Schafrath, supra.  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 .

Staged ratings, the practice of determining whether separate ratings may apply for different periods of time where a disability varies in severity over the period, applies to both initial ratings and to claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999), Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson  at 126.  

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the DC predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7   (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance 
(§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing (§ 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, and allows for a  rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Lumbar Spine Disability

Back disabilities are rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, or the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71(a). 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71(a), DC 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), DC 5243, Note (1).   

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71(a).  

Background

The Veteran applied for compensation in May 2008, and a VA pre-discharge examination was conducted that month.  The examiner noted the Veteran's treatment history, including past treatment with medications, physical therapy, and epidural injections and nerve blocks, noting all of them proved ineffective.  The Veteran reported being unable to take most medications due to side effects, and described his back condition as completely debilitating in that he cannot sit for more than a few minutes and needs to lie flat for relief.  

The examiner noted pain and weakness, but not spasms.  However, guarding on the left was noted.  "Incapacitating episodes of spine disease" were not found.  Posture and gait were found normal, and there was no ankylosis.  Range of motion was measured, with flexion at 0 to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  Evidence of pain on active range of motion was apparent, and the examiner noted there would be significant effects on occupational activities, with severe restrictions on exercise.  

In May of 2016, a VA disability questionnaire was completed.  The examiner diagnosed IVDS and degenerative arthritis of the spine.  The Veteran reported flare-ups that he had daily pain which kept him up at night, and that he had difficulty with prolonged sitting and standing.  His range of motion was nominally abnormal, and it did not contribute to functional loss.  Guarding and muscle spasm were found, but not resulting in abnormal gait or spinal contour.  Muscle strength testing was normal.  The Veteran did not have thoracic vertebral fracture with loss of 50 percent or more of height, nor spondylosis.  The examiner concluded the Veteran's service-connected back injury had worsened since the last exam.  

An August 2016 private medical report submitted by the Veteran noted significant range of motion limitations, notably with extension measured at 5 and flexion at 45 degrees.  Reversal of his lumbar lordosis was noted, with the Veteran exhibiting 15 degrees (normal is 45 degrees).  

In October 2008, a RD granted service connection at 10 percent.  The Veteran timely filed a notice of disagreement, and ultimately, this appeal ensued.  

Analysis

At no time during the appeal has the Veteran demonstrated flexion consistent with a 20 percent rating, nor does any of the evidence before the board support flexion measurements consistent with that rating.  However, DC 5242 warrants a 20 percent rating where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.   

Lordosis is defined as "an abnormal curvature of the spine forward."  Newman v. Brown, 5 Vet. App. 99, 101 (1993).  Loss of lordosis refers to abnormal curvature of the spine as viewed from the side.  Dorland's Illustrated Medical Dictionary 960 (28th ed. 1994).  The term "reversed lordosis" is undefined by VA regulations.  A reduced lordosis curve (also known as "flatback syndrome") occurs when there is a loss of lordosis, making the spine straight.  Flatback Syndrome, Cedars-Sinai, https://www.cedars-sinai.edu/Patients/Health-Conditions/Flatback-Syndrome.aspx.  Presumably, reversed lordosis would be the unnatural straightening of the lower spine against its natural curvature.  

Regarding spasm or guarding leading to reverse lordosis or abnormal kyphosis, the evidence of record is contradictory.  Weighing in favor of the claim, the March 1998 physician indicated the Veteran had spinal lordosis, noting it was very flat in the thoracic-lumbar area, showed a mild kyphosis, and referred to the spine as "straight back."  The Board notes the RD did not explicitly note consideration of this report in making its decision.  A June 2007 MRI showed "mild straightening" of the normal lumbar lordosis.  In May 2016, the Veteran's VA provider submitted a spinal DBQ, in which guarding or spasm of thoracolumbar spine was found.  Yet, that report is silent regarding kyphosis or lordosis.  An August 2016 private medical report submitted by the Veteran indicates loss of normal lordosis measured at 66 percent.    

It is the Board's duty to weigh the evidence and to determine its credibility and probative value.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  For the reasons explained below, the Board finds the evidence is at least in equipoise.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  While these standards were generally met, the Board cannot discern that the VA medical opinion considered the favorable evidence noted above.  Additionally, the Board has had the benefit of new evidence that was not available for the RO to consider, and finds that evidence in support of the claim.     

The competent and credible medical evidence supports the claim that the Veteran is suffering from reversed lordosis.  The Board therefore finds that throughout the appeal period, a 20 percent rating is warranted.  The Board has considered whether a higher, 40 percent evaluation is justified.  However, the evidence of record does not show flexion of the thoracolumbar spine at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to support a rating in excess of 20 percent.    

After reviewing all the evidence of record, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability warrants the assignment of a 20 percent (but no greater) evaluation during the entire pendency of this appeal.

ORDER

Entitlement to an initial evaluation of 20 percent for degenerative disc disease of the lumbar spine is granted.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


